 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00104 DAD

12                                Plaintiff,            MOTION AND [PROPOSED] ORDER TO
                                                        UNSEAL INDICTMENT
13                         v.

14   TONYA TATE,

15                                Defendant.

16

17          The United States of America hereby applies to this Court for an order pursuant to Rule 6(e) of

18 the Federal Rules of Criminal Procedure. There no longer exists any reason to keep the indictment

19 under seal as the defendant has been arrested.

20          Based on the foregoing, the United States respectfully requests that the indictment be unsealed

21 and made public record.

22

23   Dated: July 9, 2019                                    MCGREGOR W. SCOTT
                                                            United States Attorney
24

25                                                          /s/ Melanie L. Alsworth
                                                            MELANIE L. ALSWORTH
26
                                                            Assistant United States Attorney
27

28
                                                        1
 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
     Attorneys for Plaintiff
 7
     United States of America
 8

 9                              IN THE UNITED STATES DISTRICT COURT

10                                 EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                         CASE NO. 1:19-CR-00104 DAD

13                                Plaintiff,           ORDER TO UNSEAL INDICTMENT
14                         v.
15   TONYA TATE,
16                                Defendant.
17

18          This indictment was sealed by Order of this Court pursuant to Rule 6(e) of the Federal Rules of

19 Criminal Procedure.

20                 IT IS HEREBY ORDERED that the case be unsealed made public record.

21
                   7/9/19
22 DATED: _________________________

23                                                      _____________________________________
                                                        Honorable Jennifer L. Thurston
24                                                      United States Magistrate Judge

25

26

27

28
                                                        2
